DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 01/20/2022, with respect to the rejections under U.S.C. 112/102/103 and the objections to the Claims have been fully considered and are persuasive.  The rejections under U.S.C. 112/102/103 and the objections to the Claims has been withdrawn. 
Applicant's arguments filed 01/20/2022 in regards to the rejection under U.S.C. 101 have been fully considered but they are not persuasive. The arguments made against the Examiner’s rejection are not commensurate with the scope of the claims. While the Applicant’s specification does allude to the potential benefits of the device, these benefits are not seen in the claims. The apparent complexity of the device is not shown in the BRI of the claims, nor is the intended benefit. The current addition of machine learning is merely used in a routine and conventional way and is not properly integrated into the claim in a way that amounts to significantly more than the abstract idea itself. 
In light of the amendments, new rejections under 112(a) have been added to cover written description/enablement issues brought forth by the new amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,4-9,11-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite a list of steps to be performed by an algorithm, but the disclosure does not provide any information as to how the algorithm decides which steps it should take. As a specific example, the independent claims state that a biosignal is received in some way, and that the processor/algorithm makes a determination on how to process the data based on the biosignal characteristics, but the disclosure provides no guidance as to how this determination is made, just that a determination is made. See 2161.01 and 2163 for more information about the written description requirements required of algorithms. For these reasons, the Claims are rejected for failing to comply with the written description requirement. 
Claim 1-2,4-9,11-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As described above, there is insufficient written description describing how the algorithm makes the decisions described in the independent claims. The list of tasks listed in the independent claims (classifying, diagnosing, disease prediction, etc) contains such a breadth that even if the disclosure provided how certain steps were taken to inform the algorithm it would be unlikely that the disclosure could cover every diagnosis/classification/prediction of every disease. The current nature of the device is that it is a black box that you put biosignals into and any diagnosis, which one of ordinary skill in the art would be completely incapable of reproducing due to the lack of direction provided by the example. Further, the lack of working examples and the state of the prior do not identify any algorithm currently capable of performing the list of tasks based on a single biosignal input. Finally, because of the aforementioned issues provided above, one of ordinary skill in the art would be required to use an undue amount of experimentation not only to use the device, but to replicate the device as well. For these reasons, the claims are rejected for failing to meet the enablement requirement.  See MPEP 2164.06(c)(II)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6 13 20

	Claims 1-2,4-9,11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Step 1: Claims 1, 8, and 15 recite a method performed by a processer, a device comprising a memory and processor to execute code, and non-transitory computer-readable medium for storing instructions for a processor. Thus, they are directed to statutory categories of invention.

	Step 2A, Prong 1:
		12. Claims 1, 8, and 15 recite the following claim limitations:
A processor capable of:
receiving an input biosignal
receiving information that identifies a type of the biosignal analysis task, among a plurality of diagnosis analysis tasks to be performed in association with the input biosignal, the plurality of types including determining a diagnosis of a condition associated with the input biosignal, clustering the input biosignal, classifying the input biosignal, and predicting a disease associated with the input biosignal;
selecting an analysis model, from a set of analysis models, to perform the biosignal analysis task associated with the input biosignal, based on the first type of feature and the second type of feature
performing, using the analysis model, the biosignal analysis task based on the first type of feature and second type of feature

	These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper. With a biosignal and time series, a human mind could determine features and use them determine a biosignal analysis task needed to be done, and do said biosignal analysis task. Thus, the Claims recite limitation which fall within the ‘mental processes’ grouping of abstract ideas.
	Additionally, many of the limitations recited above could involve mathematical calculations and forming mathematical relationships (i.e. general analysis/feature identification). As such, the claims recite limitations which also fall within the ‘mathematical concepts’ grouping of abstract ideas. 

	Step 2A, Prong 2:
		Claims 1, 8, and 15 recite the following additional elements:
at least one processor/storage (Claim 1 and 8)
receiving information that identifies a type of the biosignal analysis task, among a plurality of types of the biosignal analysis task, to be performed in association with the input biosignal, the plurality of types including determining a diagnosis of a condition associated with the input biosignal, clustering the input biosignal, classifying the input biosignal, and predicting a disease associated with the input biosignal
accessing a storage configured to store information of first mapping that maps waveform models, from a set of waveform models, and the biosignal analysis tasks in association with each other and information of second mapping that maps digital signal processing (DSP) models, of a set of DSP models, and the biosignal analysis tasks in association with each other;
selecting, by using a waveform feature extraction module, a waveform meodel, from the set of waveform models based on the information that identifies the biosignal analysis task to be performed and the information of the first mapping, and identifying, using the selected waveform model, a first type of feature of the input biosignal;
selecting, by using a DSP feature extraction module, a DSP model, from the set of DSP models, based on the information that identifies the biosignal analysis task to be performed and the information of the second mapping, and identifying, using the selected DSP model, a second type of feature of the input biosignal;
selecting an analysis model, from a set of analysis models, to perform the biosignal analysis task associated with the input biosignal, based on the first type of feature and the second type of feature,
wherein the waveform feature extraction module and the DSP feature extraction module are based on machine learning, and parameters for the waveform feature extraction module and parameters for the DSP feature extraction module are separately trained and selected, to model a relationship between an input of a biosignal and an output of each of the plurality of types of the biosignal analysis task. 
a non-transitory computer-readable medium capable of storing instructions/code (Claim 15)

	The aforementioned Claims recitation of one or more processors and computer storage media with computer-usable instructions that, when executed by the one or more processors, implement a method are merely reciting both the processors and computer storage media at a high-level of generality, and the computer readable storage media merely instructs the processors to carry out the steps of the method.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)). 
		
	Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components (the processors and computer readable storage media). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
	For the "receiving a biosignal " step that was considered insignificant extra-solution activity in Step 2A Prong Two, it has been re-evaluated in Step 2B and determined to nothing more than a mental process. “Receiving a biosignal” does not require the usage of sensors/sensing devices, merely that the machine can receive the data in some way (i.e. electronically, by user input, reading a biosignal measurement, etc.).
	Further, the recitation of machine learning is used only generically, in a way that only well-understood, routine and conventional activity, and is not fully integrated into the practical application (see MPEP § 2106.05(d)(I)). The recitation of machine learning is broadly mentioned, and only discloses limitations that are already well understood to be involved with machine learning, and does not provide any limitations that amount to more than the abstract idea.
	For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

	Dependent Claims: 
	Claims 2, 9, and 16 further define the type of data received, and are merely limiting the biosignal to particular types of data.
	Claims 4, 6, 11, and 13 further limit the DSP models capable of being used, all of which are capable of being practically performable in the human mind (filtering data/performing calculations).
	Claims 5, 12, and 18-19 further limit the biosignal analysis task, all of which are capable of being practically performable in the human mind (monitoring data, diagnosing based on data, etc.).
	Claims 6, 13, 20 merely recited commonly used forms of machine learning that do not add significantly more to the abstract idea.
	Claims 7 and 14 add steps to the methods performed to allow more than one biosignal to be analyzed by the same device, and does not add significantly more to the abstract idea. 
		
	Therefore, 1-2,4-9,11-16 and 18-20 are rejected under 35 U.S.C. 101.

Prior Art Rejections
	The Examiner has not provided any prior art rejection. However, as there are rejections under 112(a) and 101, any amendments made to overcome the 112/101 rejections could lead to prior art being applied in the future.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792